 JOHN H.COONEY, INCJohn H. Cooney,Inc.and,Thomas F.Faga. Case22-CA-12822,-31May 1985DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 24 December 1984 Administrative Law-Judge D. Barry Morris issued the atdecision.The Respondent' filed exceptions and a sup-,porting brief.'The Board has considered the decision andrecord in light of 'the exceptions and brief and hasdecided to affirm the judge's rulings, findings,, and.conclusions only to the extent consistent with this,Decision and Order.'The , judge found that the Respondent violatedSection 8(a)(1) of the Act by laying off employeesFaga and Hastie after they refused to pay back tothe Respondent moneys owed them as a result of astate audit of the Respondent. The Respondent ex=cepts, contending that the record demonstrates thatFaga and Hastie were laid off because of lack ofwork. For the reasons set forth below, we find,contrary to the judge, that the Respondent hasdemonstrated that Faga and Hastie would havebeen laid off even absent their refusal to reimbursethe Respondent..Thomas Faga and Alan Hastie began their em-ployment with the 'Respondent as pipefitters on 10December 1982 and 6 June 1983, respectively. InAugust or September 19832 Juanita Krause, secre-tary-treasurer of the Respondent, told Faga that arepresentative of the New Jersey Department ofLabor had informed the Respondent that its pipefit=ters were being underpaid. As a result of this audit,Faga and Hastie were entitled.to a higher hourlyrate, and backpay retroactive to the-date of theiremployment.3 In September or early October, JohnKrause, the Respondent's president, told Faga thathe would like to make an arrangement with Fagaand Hastie whereby they would pay the moneyowed retroactively back-to him and he would help'them with the income taxes on it. Faga told Krause.he would think about it, and then discussed the sit--uation with Hastie. On 25 October, Faga met withKrause, and Krause restated,his proposal ,regardingtThe Respondent's request to reopen the record to receive additionalevidence is denied,as there is no contention that the additional evidenceiseithernewly discovered or previously unavailableSeeSec.10248(d)(1) of the Board's Rules and Regulations The Respondent's re-'quest for oral argument is also denied, 'as the record,exceptions, andbriefs adequately present the issues and the 'positions of the parties-2All dates are in 1983 unless otherwiseindicated8The retroactive payments totals were $3920 for Faga and $1438 forHastie625payment of the retroactive money back to him.4The judge credited Faga's account of this conver-sation, finding -that in response to Faga's question"what if I don't [pay back the money]?" Krausesaid, "if you don't give it back, you go down theroad."5 On 28 October, Faga called Mrs. Krauseand told her that he would be at the shop later thatafternoon to pick up his'weekly pay and his retro-active check. He was laid off that afternoon. Hastiewas informed of his layoff when he reported towork the following Monday morning.In concluding that the Respondent violated Sec-tion 8(a)(1) by laying off Faga and Hastie, thejudge first found that the General Counsel made aprima facie- showing that protected conduct was amotivating factor in the Respondent's layoff deci-sion.The judge relied on Krause's 25 Octoberstatement that if they did not pay the money backthey would "go- down the road," and noted thatthey "did not reimburse Respondent and they werelaid off three days later." The judge further foundthat, because Faga and Hastie, discussed Krause'sproposal between themselves and with Morris, theyengaged in protected concerted activity known tothe Respondent.6 The. judge' then rejected the Re-spondent's contention that Faga and Hastie werelaid off because the Town of East Orange projecton which they performed most of their work ter-minated 28 October. In so doing, the judge found,inter alia, that while the Respondent's field. workforce declined from, 19 to 4 employees between 9October and 18 December, neither Faga nor Hastieworked exclusively at East Orange and becauseboth were admittedly "excellent and valued em-ployees," it could reasonably be expected that wereitnot-for their failure to reimburse the Respondentthey would have'been retained beyond 28 October,aswere a significant number of the Respondent'semployees. Accordingly, the judge 'concluded thatthe Respondent did not satisfy its burden of dem-onstrating that Faga and Hastie would have beenlaid.off were, it not for the protected concerted ac-tivity.We disagree.-Thus, in reaching this conclusion, the' judgefailed to consider several key and uncontrovertedfactswhich we f nd support the Respondent's con-tention that Faga and Hastie were laid off 29 Octo-ber because the East Orange project was suspend-ed.According to the uncontroverted testimony of4Also present for part of this meeting was the Respondent's field su-penntendent James Morris Hastie, who had also been called to the meet-ing, arrived as Morris and Faga walked out of Krause's officesAs Faga testified at the hearing, the phrase "go down the road" is aslang expression that construction workers use for being fired6 In the absence of exceptions,we adopt,pro forma,the judge's find-ing that Faga and Hastie engaged in protected concerted activity275 NLRB No. 88 626DECISIONSOF NATIONALLABOR RELATIONS BOARDSuperintendentMorris,whom the judge credited,Faga, and Hastie ',did most of, their plumbing and,pipefittingwork at various school buildings in theTown 'of East Orange. -Work was performed on atime and -materialsbasis, and was to proceed untilthe architect, in charge of renovations informed theRespondent otherwise. Though not noted by thejudge, in -fact, after a° phone call from town 'offi-cials,work at East Orange was suspended as of 5October. : There were, indications, however, thatwork would proceed. at some future point, 7 andMorris made efforts .to' find work for. Faga andHastie in the meantime.Faga was thenassigned toseveralsmall repairjobs' during .the next week orso.Hastieworked at the Respondent's shop sweep-ing and driving,a truck because, according to theuncontroverted testimony of Mrs. Krause,' "we[Respondent] were going to be called back.". Fur-thermore,' the-judge overlooked 'the fact that Mrs;Krause testifiedwithout contradiction that the Re-spondent intended to lay.,off, both Fagaand Hastieas' of 14 October-l l days prior to, the conversa-tion in which Krause told Faga that a refusal to re-imburse him would send them "down the road"-because work in East Orange had not yetresumed.In this regard Mrs. Krause testified that, on theafternoon of 14 October; she was literally handingHastiehis final paycheck- *hen a phone call camein from -. East' Orange- stating -that 'there- 'was somework to be done.8 ' According to Morris; the 'workinvolved, repairing' storm drains in, the wake ofheavy rains, and Faga and Hastie' worked thereuntil 28 October, when that work was :completed:Morris. further testified. that because, he had no ad-'ditionalwork available for either employee after'this, 'both -were' then laid off. He, did 'tell `Faga,however, "that' 'we' were' quite satisfied with him'and that he would proceedagain- as,soonas .we get-notification from the Town of East Orange that wecould start working again.",This' additional uhcontroverted -'evidence sup-ports', the -Respondent's "contentions regarding thereasons-for the - layoff of Fagaand Hastie.'Further,the judge's relianceon the fact that other, employ-ees were retained- by the ' Respondent: after 28 Octo-ber-ismisplaced' ,The recordindicates'thatin-gen-eral the Respondent's employees were assigned tospecific jobs, and that prior to 28 October employ-ees were laid =off,when°'work at the-jobs ,id=whichthey' = were =a's'signed7 Morns testified that it was Faga himself who, having been in-contactwith town"offcials; 'informed him''that'work`would-probably resume jThis is supported by the testimony of Mrs.Krause, who stated that Fagatold her they would be called back-8Oscar Felix,a third employee who worked at East.Orange, was laidoff1 14'Ociobei and'was not recalled thereafterYcompleted.9 Thus the layoff of Faga and Hastieupon the suspension of the East Orange projectwas not an extraordinary occurrence. Althoughboth employees performed 'work at other projects,the record indicates that these other jobs were per-formed during brief slack periods at East Orange.Finally, the judge's statement that. "the two em-ployees did not reimburse Respondent and theywere laid off three days later" is not supported bythe record. The record indicates that as of 28 Octo-ber, neither employee' had received any retroactivemoney.1°Moreover, 'there is no evidence thateither Faga or Hastie ever informed Krause thatthey had decided not to reimburse the Company.Indeed,Krause'suncontroverted testimony regard-ing Faga'sresponse to his proposal was that "hebasically never gaveme an answer.""Accordingly, in light of all the foregoing, weconclude that the Respondent has established thatFaga and Hastie would have been laid off becausethe East Orange project was suspended, regardlessof any protected activity in which they may haveengaged.12We shall therefore dismiss the com-plaint..'ORDERThe complaintis dismissed.MEMBER DENNIS,dissenting.Contrary to the majority, I would adopt thejudge's decision and find that, the Respondent vio-latedSection .8(a)(1) -by laying off employeesThomas Faga and AlanHastiebecause of -their un-willingnessto "kick back" to' the Respondent fundsthe 'Respondent ''owed' them:', I agree' with theFor example: wlien'the Respondent's Florham Park project reacheda` point on 10 October where no further'work-was possible,the three em-ployees^assigned`to that project were laid off- for "lack of work "Member Hunter-notes that the judge declined to consider evidence con-cerning the Respondent's layoff practices after 28 October, relying onAllied Lettercraft Co,272 NLRB 612 (1984), in which Member HunterdissentedMember Hunter finds that the judge's reliance on that casedoes not affect the result of the decision here1°Krause testified that when he first made the payback proposal, heassumed that the money would be paid directly from the Respondent toFaga and Hastie.The State Department of Labor later informed him thatthe payments were to go from the Respondent to the-State, and thenfrom'the State to the employees. The record' reveals that neither employ-ee received any moneyiuntil January 1984._ '" Contrary to our dissenting colleague, we do not view Faga's state-merit on 2i October't1iat'he would be-in the office to pick up'hts weeklypay and retroactive check as evid^nce 'of the 'Respondent's' knowledgethat Faga and Hastie would not later reimburse the Respondent Rather,Faga's statement does not indicatCone;way'or the other whether he andHastie would participate in the reimbursement schemei2 SeeWright Line,251NLRB 1083 (1980), enfd 662 F2d 899 (1stOr 1981),cert. denied 455 U S.989 (1982),approvedinNLRBv.Trans-portationManagementCorp,462 U S'393 (1983)1Although the majority faults the judge for suggesting that the em-ployees had actually received the backpay due them as of the date of thelayoff,the key fact remains that before the layoff the Respondent knew:.-Continued JOHN H. COONEY, INC.judge that the Respondent did not satisfy - itsburden of s howing that if would have laid off the 'employees when it did absent their protected con-certed activity.that the employees would not participate in the "arrangement" it pro-posed Indeed, the employees were laid off immediately after Faga toldSecretary-Treasurer Krause that he intended to go to the shop to pick upDECISIONSTATEMENT OF THE CASED. BARRY MORRIS, Administrative Law-Judge. Thiscase was heard before me in Newark, New Jersey, onFebruary 28 and March 1, 1984. On a charge filed onNovember 17, 1983,1 a complaint was issued on Decem-ber 28 alleging that John H. Cooney, Inc. (Respondent)violated Section 8(a)(1) of the National Labor RelationsAct (the Act). Respondent filed an answer denying thecommission of the alleged unfair labor practices.The parties were given full opportunity to participate,to produce evidence, to examine and cross-examine wit-nesses, to argue orally, and- to file briefs. Briefs werefiled by the General Counsel and by Respondent.On the entire record of the case, including my obser-vation of the demeanor of the witnesses, I make the fol-lowingFINDINGS OF FACT1.JURISDICTIONRespondent, a New Jersey corporation, with an officeinHarrison,New Jersey, is, engaged -in the -installationand service of plumbing, air-conditioning, and heatingsystems, and, provides related services in the building and.construction industry. The president of Respondent testi-fied that during the 12 months preceding the issuance of.the complaint, Respondent purchased goods in excess of$50,000 from firms which obtained those goods fromsuppliers outside the State of New Jersey. Accordingly, Ifind that Respondent .isanemployerengaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe ActII.THE-ALLEGEDUNFAIR LABOR PRACTICES.A. TheIssue':The issue'in this proceeding is whether Respondent-violated theAct by laying'off two employees for failingto turn back'to the Company payments required by theNew JerseyDepartment; of Labor....' , _iB. The Facts'I1.Backgroundment with Respondent as pipefitters on December .10,'All dates refer to 1983 unlessotherwise specified6271982, and June 6, 1983, respectively. In August 1983 arepresentative of the New Jersey Department of LaborvisitedRespondent's 'office' and advised the Companythat it was underpaying its pipefitters. - Accordingly, inSeptember Faga and Hastie received wage increases of-$3 an hour. In addition, Respondent was required tomake retroactive payments totaling $3920 for Faga and$1438 for Hastie. Both employees were laid off on Octo-bei2.Request for reimbursementFaga.testified that in August or September-1983 Juani-taKrause, secretary-treasurer of Respondent, told himthat a representative of the New Jersey Department ofLabor had informed the .Company that its pipefitterswere being underpaid and that, accordingly, Faga wasentitled to backpay. Faga immediately 'reported this dis-cussion to Hastie. Faga further testified that in Septem-ber or early October John Krause, president of Respond-ent, told him that the New Jersey Department of Laborrepresentative again visited the Company and that "Alanand I were entitled to funds retroactive to the date ofour employ and that. we were entitled to a higher hourlyrate.Faga testified, concerning the retroactive payment,that Krause said:He was willing to pay thetaxes on itand us kickthe other amount back to him. . . He wantedAlan and I to kick back the money. .'. .2Q. Did he say that you?.A. Yes. He wanted . . . he proposed that to me.He sa[id].. . "talk, it over with Alan."Q.What did you_ say to Mr. Krause?A. I said, "Okay, fine,I'll thinkabout it'. '..Faga testified that later on that day he discussed the con-versation with Hastie, in the presence of another employ-ee, Eddie Misek.. .On October 23 or 24 Krause telephoned Faga andasked that he and Hastie come to see him in his Harrisonoffice. Faga testified that he went to. see Krause on Octo-ber 25, at which time:;[Krause]again restated his position that he.wanted- us to pay -back to him the funds that wewere due, retroactive.- I said . . . "what if I don't?"And he sa[id], "Well, if you don't give it back, yougo down, the road."JUDGE MORRis: You could do what?THE WITNESS: Go down the road. It's a slang ex-pression that construction workers- use for beingfired.-'-Towards the ' end of. the meeting, James. Morris, fieldsuperintendent.and an admitted agent of Respondent, ar-rived: He and Faga then proceeded to the shop, at whichtime they were joined by Hastie. The discussion-contin-ued, and Hastie 'said in, the_ presence of both Morris and2Faga subsequently testified that- Krause may not have specificallyused,the words "kick back," but he did say, "I want you togive me themoney back."' -628DECISIONS OF NATIONAL LABOR RELATIONS BOARDFaga, "[I]f we kick the money back, we could get laidoff the. next day." On October. 28 Faga called Mrs.Krause and informed her that he would be at the shoplater in the afternoon to pick up his weekly pay and his,retroactive check. -Faga was laid off later that afternoon.,.To a large extent Hastie corroborated Faga's testimo-,ny.Hastie testified that at the end of -August or; begin-ningof September Faga told him about the visit from the. _representative of the New Jersey Department of Labor.,In mid-September Faga told him that he had a conversa-tion with Krause at,which time 7Krause wanted to makean arrangementabout paying this money back to himand he would help. us with the Federal income taxis onHastie further 'testified- that in October he . and Fagawere called by Krause to attend a meeting:'Hastie camelate for the meeting,' arriving as Faga and Morris werewalking out of Krause's office. Hastie testified:Iwalked into the shop and met Tom Faga and JimMorris ' walking out of the offices into the shop.And I walked up to Tommy, and Tom had said to':_Krause said'-to -him that he wanted the, retroactivemoney due to us from the State back to him and we.could keep our jobs or if we decided to, take the,money from the State,.we would just take the restMorris was standing there and,Tom asked him . .. .what should we' do.Jim said; well, just take some time and think "aboutit; 'and 'Tom' turned arou'n'd -and said, well, whatgives ;me the guarantee that after- I pay' him back`;the. money,- lie".just "doesn't -lay' me- off o'r get nd 'ofme anyway. And Jim turned around and`gaid 'well,' all-the owners are greedy. They want"every--ended-and Tommy and I went-back to'work:Hastie did not return; the money- to the -Company and=was laid' off on October 28. " .'_" .i; ', . . -Morris testified that he heard -part- of the conversationbetween Krause and Faga. He stated; `:Mr. Krause asked 7-:,Mr. Faga did he think about what they discussed in their,money to the- company. And I- believe Mr, Faga said -hewas still thinking about it'at this,time.", Morris' testified.that he and Faga walked out of rKrause's'office'into the.the -discussion, concerning the repayment of--the money,at-which point'Faga said; `If,I give; the ;money ;back, I'll;that I can- guarantee -anybody, employment.," Morris :testi-1'ifeed that -Hastie was present forrthatrpart, of- the conversa;tion and, he knew that-Hastie `_was in the same situation.return" -the.- retroactive money- ib the Company. He -fur-;ther-testified'that in October'.he telephoned Faga asking,him :to' come to see him: Krause conceded that. he Was',"!aware that money was also owed to Hastie.I credit the testimony of Faga, Hastie, and.Morris. ,Toa large extent "each corroborated the other's testimony. I t tfind that in August or September 1983 Juanita Krause in-formed Faga that, he was entitled to backpay. Faga im-mediately informed Hastie of this.- Several weeks laterJohn Krause asked Faga if he would be willing to reim-burse the money to the Company. Faga told Krause thathe would think about it. On October 23 or 24 Krausetelephoned Faga and asked to see both Faga and Hastie.On October 25 -Faga met with Krause at which timeKrause told him that if he did not reimburse the Compa-ny, he would not be able to remain in Respondent'semploy. After the meeting with Krause, Morris and Fagamet with Hastie. The discussion concerning the reim-bursement continued and -Morris was asked whetherthere was any guarantee that if the two employees reim-bursed Respondent they would not be laid' off. Morris re-plied'that he could give no such guarantee. Faga andHastie did not make the'payments and were laid off on-October 28.3.Employment of Faga' and HastieMorris-testified that he hired Faga when he needed an-otherworker on' the Town of, East Orange Board ofEducation project. He testified that he told, Faga at thetime I he was' hired that he -did not "know how long this.Job is going to last.'' Morris testified that approximately90 percent of Faga's time wasspent -on the East Orangeproject. Fag4.conceded that the, bulk of his work was. forthe Town of East, Orange. -However, he also worked atapproximately six,other projects, including Liquid Car-bonic, Chandler Sportswear Company, Beth Israel Hos-pital; and Newark Airport.: Morris testified that the EastOrange job' was' completed on October 28 and that, ac-cordingly, Faga was laid-off oh that day.Morris' testified `that' he _ hired "Hastie -after receiving atelephone 'a11 from Hastie's father during the summer of1983.. 'During' the_ previous -summer Hastie's father hiredMorris' son and. Morris felt I was obligated to do himthe-same service." Hastie 'testified -that' he was not hiredspecif dally .for the East Orange' job and l that .the onlything" he was told'when he wag hired was that he would-be paid pipef tier rates. -Morris corroborated this testimo-ny and testified that he .only- told Hastie what his wage,rate,would, be. Hastie's first job assignment after beinghired was with Frey Industries..4.Availability of work after October 28Faga testified' that the Company still c had work after'October ; 28 ;including ' projects at -Beth Israel Hospital,"Celanese, Sperry's, Twin Towers, and the Veterans Ad-who =also' testified 'that tin, mid' October: Morris told himthat there would` be a couple more weeks' work" of theMontclair' Telephone Company.Mori is'testified'that in' addition to'-the layoffs of Fagaand I'lasti'e five 'additional-empl'oyee's were terminated inOctober.3 In November four more employees were ter-3Whitehead,!McNaughton,-and Tishuk were terminated on October10 Felixwas terminatedon October 14 and Wermuth on October 18 JOHN H. COONEY, INCinitiated 4 and in December another four employees wereterminated.5JuanitaKrause testified that for the weekending October 9 Respondent had 19 employees; for theweek ending October 30, 14 employees; and for.the weekendingNovember 27, 8 employees Eight employeescontinued working for the Company through the week .ending December 11. For the week ending December. 18the Company had four employees. Krause also testifiedthat for the week ending October 16 the Company hadfivemajor jobs, for the week ending October 23, four tofivemajor jobs; and for the week ending October 30 thenumberof major jobs'increased to six because of the ad-ditional work for Celanese.C. Discussion and Analysis1.Concerted activityInMeyers 'Industries,268 NLRB 493, 497 (1984), theBoard:In general, to find an employee's activity to be"concerted,"we shall`require that it be engaged inwith or on the authority of other employees, andnot solely by and on behalf of the employee him-selfOnce the activity is found to be concerted, an8(a)(1) violationwill be- fouiid if,in addition, theemployer knew of the concerted nature of 'the em-ployee's activity, the concerted activity was pro-tected by the Act, and the- adverse employmentaction at issue(e.g.,discharge)was motivated bythe employee's protected concerted activity.InMeyersthe Boardoverruled, Alleluia -Cushion Co.,.,221NLRB 999 (1979), and its progeny, stating, ; `[W]erely, instead, upon the `objective' standard of concertedactivity-the standard on which the,Board and courtsrelied beforeAlleluia."268 NLRB at 495. The Board re-viewed severalpre-Alleluiadecisions,, includingTraylor-Pamco,154NLRB 380 (1965),, concerning which - theBoard stated that concerted activity was definedin terms,of "employee interaction in support,of. a common S goal"(supra at 494). , Similarly, in G.V. R.,' Inc.,201 -NLRB'147 (1973),anotherpre-Alleluiadecision cited by 'theBoard inMeyers,two employees reported to the UnitedStates Army and the Department of Labor that their em-ployer forced them to kick back portions of their wages.The two employees discussed together their interviewswith the Department of Labor representative, the Armyquestionnaires theywere asked to complete; _ and thekickbacks.The, Board-considered these activities. "con-,certed" and founda violation of -Section,8(a)(1) of.the .Act.In the instant proceeding- both--Faga+and Hastie- dis-cussed Krause',s request to reimburse;the Company and-,they considered together, what, ,their response should be.On October 23 or 24 whenKrause,telephoned Faga 1 and 'asked himto,cometo a meeting concerningthe reim-bursement,Krause specificallytold';Fa 'a to also invite4Biscegliewas terminated on November 1, Picone on November 2,and Picca and Misek onNovember 95McEnroe, Folinusz,Patterson,and Drumgould were all,terminatedon December 91-f''','i -629Hastie to the meeting.Krause testified he was aware thatnot only was Faga involved in the reimbursement but sowas Hastie.Finally,after the meeting between Faga andKrause,Morris,an admitted supervisor and agent, metwith both Faga and Hastie at which time the matter of-reimbursementwas further discussed.On being. askedwhether there was any assurance that the, two,employeeswould not be laid off evenif theymade the reimburse-ment,Morris replied that he could give no such guaran-tee. In line withTraylor-Pamco,supra, I believe that theactivities of Faga and Hastie constitute "employee inter-action in support of a common goal." I conclude that theactivities of the two employees constitute"concerted"activitieswithin the definitionofMeyersand conform tothe-criteria established in thepre-Alleluiadecisions. Inaddition,the record establishes that both Krause andMorris knew of the concerted nature of the two employ-ees' activities.2.LayoffsRespondent argues that the layoffs of Faga and Hastiewere motivated by legitimate business considerations andwould have taken place even in the absence of the pro-tected conduct. (Br. 10.) UnderWright Line,251 NLRB1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982), approved inNLRB v.TransportationManagement Corp.,462 U.S. 393 (1983),the Board requires that the General Counsel make aprima facie showing sufficient to support the inferencethat protected conduct was a motivating factor in theemployer's decision.Once this is established,the burdenshifts to the employer to . demonstrate that the "sameaction would have taken place even in the absence of theprotected conduct."Ibelieve that the General Counsel has made a primafacie showing sufficient to support the inference thatprotected conduct,was a motivating factor in Respond-ent's decision to lay off Faga and Hastie. I have foundthat on October 25 Krause told Faga that if he andHastie did not reimburse the Company they would beterminated.The two employees did not reimburse Re-spondent and they were laid off 3 days later, on October28.-,Respondent contends that Faga and Hastie were laidoff because the East Orange job terminated on October28.Respondent also argues that its field work force de-clined fromemployees during the period begin-ning. October 9-'and tending December 18.While therecord' indicates that the East Orange job ended on Oc-tober 28, the-record also shows that neither Faga norHastie'worked exclusively at the East Orange project.Faga worked at approximately six other projects as well,was assigned only to the. East Orangejob. Indeed, Has-tie's first assignment after beginning his employment waswith. Frey Industries.Respondent's brief concedes and .the Company'switnesses so testified that both Faga andHastie were"excellent. and valued-employees." (Br. 11.)While the record indicates that the number of employeesdecreased from 19 on October 9 to 4 on December 18,the' record also `shows'that on November 6 there were 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDstill- 12 employees; on November 20, 9 employees; and onDecember 11, 8 employees. In, fact, the record alsoshows that the Company's major jobs increased for theweek ending October 30. Inasmuch as both Faga andHastie were "excellent and valued" employees, it couldreasonably have been expected that were it not for theirfailure to reimburse the Company, they would, have beenretained beyond October 28, during which time a signifi-cant number of employees remained with the Company.Ibelieve that Respondent ' has not satisfied its burdenof demonstrating that as of October 28 Faga and Hastlewould have been laid off were it not for the protectedconduct. As stated inAllied Lettercraft Co.,272 NLRB612 (1984), "Evidence-of subsequent developments is ir-relevant to-show the validity of these layoffs because theRespondent could.not have been motivated by what itdid not then know" (supra, fn. 3). While Respondentmay have indeed laid off the two employees by Decem-ber 18, when only four employees remained, the recordhas not been sufficiently developed to make a finding inthat regard. Accordingly, I recommend that any findingwith respect to whether or when Faga and Hastie wouldhave been laid off be left for the compliance stage of thisproceeding.-CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct. ..2.By laying off Thomas Faga and Alan Hastie for ac-tivities protected by the Act, Respondent has engaged inunfair labor practiceswithin the ' meaning of Section8(a)(1) of the Act.-3. The aforesaid unfair labor practices constitute unfairlabor practices affecting commerce within the meaningof Section 2(6) and (7) of the Act.-THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I find it necessary to order Re-spondent to cease and desist therefrom and to take fur-ther action necessary to effectuate the policies of theAct.-Respondent having laid off Thomas, Faga and AlanHastie in violation of the Act, I find it necessary to orderRespondent to offer them full reinstatement to theirformer positions or, if'such positions no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for any loss of earnings that they may havesuffered from the time of their.layoffs to the date of Re-spondent's offers of reinstatement. Backpay shall be com-puted in accordance with the formula approved in F. W.Woolworth Co.,90 NLRB 289 (1950), with interest com-puted in the manner prescribed inFlorida Steel Corp,231NLRB 651 (1977).6[Recommended Order omitted from publication.] -6 See generallyIsisPlumbing Co,138 NLRB716, 717-721 (1962) '